Exhibit 10.2

BLACKSTONE / GSO SECURED LENDING FUND

Amended and Restated Dividend Reinvestment Plan

This Dividend Reinvestment Plan (the “Plan”) provides holders of common shares
of beneficial interest (the “Shares”) of Blackstone / GSO Secured Lending Fund
(the “Fund”) enrolled in the Plan (the “Participants”) with a convenient method
of purchasing additional Shares by automatically reinvesting all or a portion of
cash dividends on Shares. Each holder of Shares (a “Shareholder”) is advised as
follows:

 

1.

Enrollment of Participants. A Shareholder automatically participates in the
Plan, unless the Shareholder affirmatively elects in the Fund’s subscription
documents not to participate. A Shareholder whose Shares are registered in the
name of a nominee (such as an intermediary firm through which the Shareholder
acquired Shares (an “Intermediary”)) must contact the nominee regarding the
Shareholder’s status under the Plan.

 

2.

The Plan Administrator. DST Systems, Inc. (the “Plan Administrator”) acts as
Plan administrator for each Participant. The Plan Administrator or its delegee
Plan administrator will open an account for each Participant under the Plan in
the same name as the one in which the Participant’s outstanding Shares are
registered.

 

3.

Distributions. The Fund will declare all income dividends and/or capital gains
distributions (collectively, “Distributions”) payable in Shares (or, as
discussed below, at the option of Shareholders solely upon an affirmative
election, in cash). Prior to a quotation or listing of the Fund’s securities on
a national securities exchange (including through an initial public offering) or
a sale of all or substantially all of the Fund’s assets to, or a merger or other
liquidity transaction with, an entity in which Shareholders receive shares of a
publicly-traded company that continues to be managed by the Fund’s investment
adviser or an affiliate thereof (an “Exchange Listing”), to the extent that a
Participant reinvests Distributions in additional Shares, the Participant will
receive an amount of Shares equal to the amount of the Distribution on that
Participant’s Shares divided by the most recent fiscal quarter-end net asset
value per Share that is available on the date such Distribution was paid (unless
the Fund’s board of directors (the “Board”) determines to use the net asset
value per share as of another time) (the “Reference NAV”). Shareholders
receiving Distributions in the form of additional Shares will be treated for tax
purposes as receiving a Distribution in the amount of cash that they would have
received if they had elected to receive the Distribution in cash, unless the
Fund issues additional Shares with a fair market value equal to or greater than
the Reference NAV, in which case such Shareholders will be treated as receiving
a Distribution in the amount of the fair market value of the distributed Shares.
Following an Exchange Listing, to the extent that a Participant reinvests
Distributions in additional Shares, the Participant will receive an amount of
Shares equal to the amount of the Distribution on that Participant’s Shares
divided by the market price per Share at the close of regular trading on the
applicable stock exchange on the date of such Distribution, subject to the
adjustments described below.



--------------------------------------------------------------------------------

  The market price per Share on a particular date shall be the closing price for
such Shares on the applicable stock exchange on such date or, if no sale is
reported for such date, at the average of their reported bid and asked prices.
However, if the market price per Share exceeds the most recently computed net
asset value per Share, the Fund shall issue Shares at the greater of (i) the
most recently computed net asset value per Share and (ii) 95% of the current
market price per Share (or such lesser discount to the current market price per
Share that still exceeds the most recently computed net asset value per Share).
Such Distributions shall be payable on such date or dates as may be fixed from
time to time by the Board to Shareholders of record at the close of business on
the record date established by the Board for the Distribution involved.

 

4.

Withdrawing from the Plan. A Participant may terminate its participation in the
Plan at any time by sending a written notice to DST Systems, Inc., 333 W. 11th
Street, 5th Floor, Kansas City, MO 64105, who, upon receipt of such notice, will
cause the Participant to receive both income dividends and capital gain
distributions, if any, in cash. A Participant holding Shares through an
Intermediary may elect to receive cash by notifying the Intermediary (who should
be directed to inform the Fund). A Shareholder is free to change this election
at any time. If, however, a Shareholder requests to change its election within
95 days prior to a Distribution, the request will be effective only with respect
to Distributions after the 95 day period.

 

5.

Recordkeeping. The Plan Administrator will reflect each Participant’s Shares
acquired pursuant to the Plan together with the Shares of other Shareholders of
the Fund acquired pursuant to the Plan in non-certificated form. Each
Participant will be sent a confirmation by the Plan Administrator of each
acquisition made for its account as soon as practicable, but not later than 60
days after the date thereof. Distributions on fractional Shares will be credited
to each Participant’s account to three decimal places. In the event of
termination of a Participant’s account under the Plan prior to an Exchange
Listing, the Plan Administrator will adjust for any such undivided fractional
interest in cash of the Reference NAV of the affected class of Shares at the
time of termination. In the event of termination of a Participant’s account
under the Plan following an Exchange Listing, the Plan Administrator will adjust
for any such undivided fractional interest in cash of the market price per Share
or other price per Share, as described above, of the affected class of Shares at
the time of termination. Any Share Distributions or split Shares distributed by
a Fund on Shares held by the Plan Administrator for Participants will be
credited to their accounts.

 

6.

Fees. The Plan Administrator’s service fee for handling Distributions will be
paid by the Fund.



--------------------------------------------------------------------------------

7.

Termination of the Plan. The Plan may be terminated by the Fund at any time upon
written notice to the Participants.

 

8.

Amendment of the Plan. These terms and conditions may be amended by the Fund at
any time or times but, except when necessary or appropriate to comply with
applicable law or any applicable rules or policies of the Securities and
Exchange Commission or any other regulatory authority, only by sending written
notice to the Participants at least 30 days prior to the effective date thereof.
The amendment shall be deemed to be accepted by each Participant unless, prior
to the effective date thereof, the Plan Administrator receives written notice of
the termination of the Participant’s account under the Plan.

 

9.

Standard of Care. The Plan Administrator shall at all times act in good faith
and agree to use its best efforts within reasonable limits to insure the
accuracy of all services performed under the Plan and to comply with applicable
law, but the Plan Administrator assumes no responsibility and shall not be
liable for loss or damage due to errors unless such error is caused by the
negligence, bad faith or willful misconduct of the Plan Administrator or its
employees.

 

10.

Applicable Law. These terms and conditions shall be governed by the laws of the
State of New York.